Citation Nr: 1045081	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  01-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to December 
1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision that, in 
pertinent part, denied service connection for a psychiatric 
disability, to include PTSD.  The Veteran timely appealed.

In February 2006, the Veteran and his wife testified during a 
hearing before the undersigned at the RO.  In July 2006, the 
Board remanded the matter for additional development.

In a July 2008 decision, the Board denied service connection for 
a psychiatric disability, to include PTSD.

The Veteran appealed the July 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2010 Memorandum Decision, the Court set aside the Board 
decision and remanded the case to the Board for readjudication.  
Judgment was entered in February 2010.  Thereafter, the case was 
returned to the Board, consistent with the Court's judgment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

In the Memorandum Decision, the Court essentially found that VA 
failed to consider and discuss the Veteran's claimed stressor of 
witnessing his bunkmate's suicide, as constituting a sufficient 
in-service stressor for PTSD, if corroborated.

Service connection requires a current medical diagnosis of PTSD, 
medical evidence of a nexus between current symptomatology and 
the specific claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor actually occurred.  
See 38 C.F.R. § 3.304(f) (2009).  

The clinical records reflect post-service treatment for 
psychiatric problems variously characterized as PTSD, anxiety 
disorder, mood disorder, substance dependence, and personality 
disorders.  The PTSD has been primarily related to two non-combat 
stressors; i.e., witnessing an individual commit suicide in front 
of him, and being involved in a motor vehicle accident.  

The record does not show and the Veteran does not claim that he 
participated in combat.

Stressor Verification 

The Veteran's service personnel records indicate that he was at 
Boot Camp in the Marine Corps Recruit Depot, Parris Island, from 
December 1972 to March 1973; and that he served overseas at the 
Marine Barracks, Guam, Mariana Islands, from December 1973 to 
December 1974 (Volume 1).  

Notations in the claims file pertaining to the Veteran's reported 
stressor of a suicide occurring in front of him are not entirely 
consistent with regard either to the date or to the location of 
the in-service event.

In a statement received in February 1999 (Volume 1), the Veteran 
described the in-service event as follows:  In December 1972, 
entering Boot Camp ... all the screaming and yelling from Drill 
Instructor, and in Guam on the rifle range (1) marine shot 
himself in the head.

A clinical note, dated in January 2000 (Volume 5), reflects that 
the Veteran witnessed friend kill himself in marine Boot Camp; 
also while stationed in Guam, Veteran saw a pile of body bags and 
smelled death.

A clinical note, dated in September 2001 (Volume 6), reflects 
that the Veteran had intrusive memories of his bunkmate's 
committing suicide in front of him.

Clinical notes, dated in October 2002 and in October 2003 (Volume 
2), respectively, reflect that the Veteran was struggling with 
anniversaries, including seeing his friend killed in front of 
him; and the anniversary of suicide of his bunkmate.

A clinical note, dated in July 2004 (Volume 6), reflects that the 
Veteran had marked distress after another patient shot himself 
outside the building.  The Veteran did not see the shooting, but 
did see man on ground with bullet wound and gun nearby.  The 
Veteran had a roommate who committed suicide in the military.  
Anniversary events are upcoming in one-to-two months.

In March 2005 (Volume 2), the Veteran reported that "the things 
that happen in Boot Camp and after had a verifiable in-service 
event."

A clinical note, dated in September 2005 (Volume 9), reflects 
October as significant anniversary (loss of comrade).

The Board notes that, during the February 2006 hearing (Volume 3) 
before the undersigned, the Veteran did not mention the in-
service stressor of a suicide.

A VA examiner in January 2007 (Volume 4) reported that notations 
on an intake form for a CWT (compensated work training) program 
indicate that the Veteran reported that "in 1972 during Boot 
Camp a friend committed suicide next to him on the rifle range."

The Board notes that, in July 2010, VA amended its adjudication 
regulations regarding claims for service connection for PTSD by 
liberalizing the evidentiary standard for establishing the 
required in-service stressor.  The amendment eliminates the 
requirement of evidence corroborating the occurrence of claimed 
in-service stressors related to the Veteran's fear of hostile 
military or terrorist activity.  See 75 Fed. Reg. 39,843 (July 
13, 2010).  The amendment is not applicable in this case.

Records

In July 2010, the Veteran submitted additional evidence to the 
Board, and specifically declined to waive initial consideration 
of the evidence by the RO or AMC.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should seek verification 
of the Veteran's claimed in-service 
stressor from unit records and diaries at 
the Marine Corps History Division, 
3078 Upshur Avenue, Quantico, Virginia 
22134, or from other appropriate agency; 
involving the suicide that occurred next to 
the Veteran on the rifle range in or about 
October 1974 while stationed at the Marine 
Barracks, Guam, Mariana Islands or in or 
about December 1972-March 1973 at Parris 
Island.  A copy of the Veteran's 
DD Form 214 and Record of Service 
(assignments), or equivalent service 
documents, should be sent with the request.

2.  If the Veteran's claimed stressor of 
witnessing a suicide on the rifle range is 
corroborated, the RO or AMC should schedule 
the Veteran for a VA psychiatric 
examination to determine whether the 
diagnostic criteria for PTSD are met, in 
accordance with 38 C.F.R. § 4.125.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner must identify the specific 
stressor(s) underlying the diagnosis, and 
should also opine as to the link between 
current symptomatology and the Veteran's 


stressor.  The examiner should provide a 
rationale for the opinions.  The examiner 
should reconcile any opinion with the 
December 2006 VA examination report. 

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the report of 
examination should note review of the claims 
file.

3.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal.  The re-
adjudication should include consideration of 
the evidence submitted directly to the Board 
in July 2010.  If the benefits sought are 
not fully granted, the RO or AMC must 
furnish a supplemental statement of the case 
(SSOC), before the claims file is returned 
to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

